Citation Nr: 9934289	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971; he died on January [redacted], 1988.  The 
appellant is the remarried widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  This matter was previously before the Board in May 
1997 and April 1998, at which time the Board remanded the 
case to the RO for additional development.  The additional 
development having been completed, the case is again before 
the Board for appellate adjudication. 


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1988; his death 
certificate lists the immediate cause of death as metastatic 
adrenal carcinoma (also referred to as "adenocarcinoma" 
"adrenocorticocarcinoma" and "adrenocortical carcinoma").

2.  At the time of death, the veteran was not service-
connected for metastatic adrenal carcinoma, or for any other 
disease, injury, or disability.

3.  The medical evidence of record does not demonstrate that 
the disease which caused the veteran's death, adrenal 
carcinoma, is related to his period of active military 
service, nor is there any medical evidence showing that the 
veteran's death was caused by, or was substantially or 
materially contributed to, by a service-connected disability 
and the claim is not plausible.


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death as a result of exposure to herbicides is not 
well grounded.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Moreover, a veteran who served in Vietnam during the Vietnam 
Era is presumed to have been exposed to certain herbicides, 
if the veteran also suffers from one of the presumptive 
diseases listed pursuant 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  See also McCartt 
v. West, 12 Vet. App. 164 (1999).  The presumptive diseases 
include chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The appellant contends in her various written statements that 
the medical evidence of record is supportive of her claim 
that the veteran died of adrenal carcinoma due to exposure to 
herbicides while serving in Vietnam.

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the inservice 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit  at 93.  In determining whether 
the claim is well grounded, the Board is required to presume 
the truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

The medical evidence includes private medical records 
relating to treatment the veteran received at Kettering 
Memorial Hospital and Sycamore Hospital, where he was under 
the care of various physicians, including Gary Nicholson, 
M.D., R. Ireton, M.D., and C. Ryan, M.D.  The medical records 
show that the veteran was first admitted to the hospital on 
June 30, 1987, and was released on July 3, 1987, at which 
time an adrenal tumor was suspected.  A July 9, 1987 
operation report, which described an exploratory laparotomy 
and multiple biopsies of an adrenal mass, listed the 
preoperative and postoperative diagnoses as a primary-
metastatic right adrenal carcinoma.  A July 14, 1987 report 
noted that the pathology report, following the exploratory 
laparotomy and biopsy, stated the impression as follows: 
poorly differentiated adenocarcinoma involving the right 
adrenal and extending into the tissue beneath the inferior 
vena cava, aorta, and into the retroperitoneal space.  A 
November 1987 consultation report stated the impression to be 
extensive metastatic adenocarcinoma involving the bones, 
liver, adrenals, etc.  A January 1988 discharge summary 
following the veteran's death recorded the final diagnoses, 
as follows: Deep venous thrombosis, right leg; bony 
metastases; nodal metastases; pleural effusion; adrenal 
carcinoma; cachexia; anemia, urinary tract infection; and 
ascites.  

A January 1988 letter from Dr. Nicholson stated that the 
veteran suffered from a poorly differentiated carcinoma, and 
that it was felt, histologically, that the tumor could have 
been consistent with an adrenocortical primary.  Dr. 
Nicholson recounted the veteran's history of being exposed to 
Agent Orange while serving in Vietnam, and opined that the 
veteran "would appear to be an example of a young gentleman 
who has developed a malignancy after exposure to Agent Orange 
in Vietnam."  

A September 1991 letter from Dr. Nicholson stated that a 
pathologist's review of the biopsy slides confirmed that the 
veteran suffered from an adrenocorticocarcinoma, rather than 
any kind of sarcoma.  Dr. Nicholson noted that an 
adrenocorticocarcinoma is a very rare cancer, but that as the 
adrenal gland has a high fat content, herbicidal compounds 
might concentrate there. 

A December 1991 letter from Linda W. Chu, M.D., medical 
director of the department of pathology at the Kettering 
Medical Center, upon review of the pathology report of the 
veteran's right adrenal mass biopsy, opined that "[t]his 
adrenal biopsy shows an apparent metastatic poorly 
differentiated carcinoma, probably an adenocarcinoma.  
Special stains were done which would support this tumor being 
a carcinoma rather than a sarcoma.  Also, the histology 
agrees that this was carcinoma over sarcoma."  Dr. Chu went 
on to say that "I cannot comment upon any possible etiologic 
role of [A]gent [O]range in this case."

A March 1999 written statement from Dr. Nicholson noted that 
he recalled the veteran had adrenal carcinoma, and observed 
that such a "tumor is so rare that confirming a 
statistically significant link with any causative agent is 
going to be very difficult (due to the small number of cases 
for analysis)."  Dr. Nicholson further stated that 
"[d]ioxins may accumulate in fatty tissue and the adrenal 
cortex is fatty and uses cholesterol, so it probably does 
pick up dioxins.  However, I don't know of specific studies 
that either prove or refute a link between [A]gent [O]range 
and adrenocortical carcinoma."

In the first instance, the Board must determine whether 
presumptive service connection for the cause of veteran's 
death is warranted under the relevant laws and regulations.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); 38 C.F.R. 
§ 3.309(e); McCartt.  The medical evidence clearly shows that 
the adrenal carcinoma that caused the veteran's death is not 
a disease listed under 38 C.F.R. § 3.309(e), as it was 
specifically opined by Dr. Chu that this type of cancer was 
not a sarcoma.  Thus, presumptive service connection for the 
cause of the veteran's death is precluded.  Further, he is 
not presumed to have been exposed to a herbicide agent during 
his service in Vietnam during the Vietnam Era.  See McCartt.  
It is not contended that any carcinoma was manifested during 
the veteran's active service or within one year following 
service discharge.  Neither is there competent medical 
evidence reflecting that the veteran's adrenal carcinoma or 
any metastatic carcinoma was manifested during the veteran's 
active service or within one year following discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Therefore, carcinoma and the subsequent metastases are not 
shown to have existed during service and carcinoma may not be 
presumed to have been incurred therein.  Id.

In her May 1999 lay statement, the appellant relies heavily 
on Dr. Nicholson's January 1988 letter as evidence sufficient 
to show that the veteran's adrenal carcinoma was caused by 
exposure to herbicides during his service in Vietnam.  

However, when analyzing the statement that the veteran 
"would appear to be an example of a young gentleman who has 
developed [adrenal carcinoma] after exposure to Agent Orange 
in Vietnam" it is observed that this is not a medical 
opinion indicating a relationship between the veteran's 
exposure to herbicide and the subsequent development of 
carcinoma, but rather is a recitation of the chronology that 
the events occurred in.  Indeed, the various statements made 
by Dr. Nicholson acknowledge that even though the adrenal 
gland is a fatty tissue that could lend itself as a 
depository for dioxins, the veteran's adrenal carcinoma is a 
very rare cancer for which it would be very difficult to 
demonstrate a link to any specific causative agent.  
Additionally, Dr. Nicholson stated that he did not "know of 
specific studies that either prove or refute a link between 
[A]gent [O]range and adrenocortical carcinoma," and Dr. Chu 
was unable to "comment upon any possible etiologic role of 
[A]gent [O]range in this case."

The appellant contends that the veteran's carcinoma that 
resulted in his death was a residual of exposure to 
herbicides.  However, the appellant has provided no competent 
medical evidence of any nexus between the veteran's 
development of carcinoma and any exposure to herbicides.  In 
the absence of any competent medical evidence showing that 
there was a causal connection between the disabilities that 
resulted in the veteran's death and his service, including 
exposure to herbicides, the claim is not plausible.  The 
appellant's statements to the contrary, while presumed 
credible, aside from the fact that she is not a medical 
expert, are speculation and thus, do not meet the criteria of 
38 C.F.R. § 3.312.  Lathan; Miller; Grottveit.  On the basis 
of the above analysis, the appellant's claim is not well 
grounded and it must, accordingly, be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

The Board views its discussion in this case as adequate to 
inform the appellant of the evidence necessary to complete 
her claim.  See Robinette.


ORDER

Evidence of a well grounded claim not having been submitted 
for service connection for the cause of the veteran's death 
as a result of exposure to herbicides, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

